Title: From Thomas Jefferson to Henry Skipwith, 4 January 1795
From: Jefferson, Thomas
To: Skipwith, Henry



Dear Sir
Monticello Jan. 4. 95.

Immediately on the receipt of your favor covering Mr. Adams’ letter to you, I wrote to him for such further information as might enable me to instruct an attorney at Baltimore to proceed to recover Mr. Short’s demand against Dr. Griffin. I inclose you his answer. Having Mr. Short’s power of attorney, and this being my first and only information relative to this debt, I wish to proceed against the fund in Baltimore (which Mr. Adams has not pointed out to me) if I can find what and where it is, or any other fund of which you may have knolege. Will you be so good as to give me any information you can on the subject? And also to what office I may apply for a copy of Mr. Short’s judgment, and to what office also for Dr. Griffin’s schedule of his estate and debts? These being necessary for my proceeding to save Mr. Short. Perhaps you may have some means of finding out the Baltimore fund, if you do not already know it. Perhaps too the schedule may disclose it.—The state of Mrs. Skipwith’s health renders us anxious about it. I shall hope to hear from you that it is getting better, and that yourself and family are well. I shall always be glad to hear from you, and to see yourself and family when you can make it convenient. Mr. and Mrs. Randolph are at  present on a visit to Varina, so that Maria and myself are keeping house alone. My best love and hers to Mrs. Skipwith and family, and am with sincere affection Dear Sir your friend & servt

Th: Jefferson

